Citation Nr: 0334292	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an initial compensable rating for right 
thumb.

3.  Entitlement to an initial compensable rating for 
residuals, fracture of right ring finger.  

4.  Entitlement to an initial compensable rating for 
residuals, fracture of the left wrist. 


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





REMAND

On September 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist who has not previously 
examined him to determine the nature, 
extent of severity and etiology of any 
right knee disability found to be 
present, and the extent of severity of 
service-connected right thumb and right 
ring finger fracture residuals and left 
wrist fracture residuals.  The claims 
files and a separate copy of this 
development memorandum with attached new 
rating criteria for evaluation of 
ankylosis and limitation of motion of 
single and multiple fingers of the hand, 
effective August 26, 2002(attached), and 
the criteria under 38 C.F.R. § 4.40, 
4.45, 4.59 must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must be requested to annotate the 
examination report that the claims files 
were in fact made available for review in 
conjunction with the examination.  

Any further indicated special studies 
should be conducted. 

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any right knee disability(ies) 
found on examination, is/are related to 
any incident of active service including 
references to right knee strain, or if 
existing prior to service, was/were 
aggravated thereby.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed.

Thereafter, the examiner should be 
requested to report range of motion and 
degrees of arc in all planes with an 
explanation as to what is normal range of 
motion of the right thumb and right ring 
finger and the left wrist.  (The 
examiner's attention is directed to the 
attached new rating criteria for 
evaluation of single and multiple fingers 
of the hand).  All findings and diagnoses 
pertaining to right thumb and right ring 
finger fracture residuals and for left 
wrist fracture residuals should be 
reported in detail.  

The examiner must identify all orthopedic 
manifestations of the service-connected 
right thumb and right ring finger and the 
left wrist.  The examiner should be 
requested to specifically comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss of 
the right thumb and right ring finger and 
the left wrist.  



The examiner should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints regarding 
the right thumb and right ring finger 
fracture residuals and for left wrist 
fracture residuals.  It is requested that 
the examiner also provide explicit 
responses to the following questions:

Do the right thumb and right ring finger 
fracture residuals and left wrist 
fracture residuals cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the right thumb 
and right ring finger and the left wrist 
and, if so, to what extent, and the 
presence and degree of, or absence of, 
any objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right thumb and 
right ring finger and left wrist 
disabilities.

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.


2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





